Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	This communication is in response to the amendment filed 12/2/2020. Claims 10 and 18 have been amended. Claims 1-14 and 18-20 remain pending and have been examined.

Response to Arguments
A.	Applicant's arguments with respect to the rejection of claims 1-14 under 35 USC 101 have been fully considered but are not persuasive. 
Applicant argues starting on page 7 that the claims do not recite an abstract idea because none of the claimed elements are directed to managing the behavior of a patient. Examiner respectfully disagrees. Applicant lists each element of claim 1, such as “receiving a health condition of a patient” and “assigning, by a processor, a hygiene compliance protocol for the patient based upon the health condition of the patient,” and asserts that each one is not managing behavior. Applicant also asserts that the Office Action lumps together all of the claim elements in concluding that the claims are directed to an abstract idea. However, the 2019 Revised Patent Subject Matter Eligibility Guidance states that “[t]o determine whether a claim recites an abstract idea in Prong One, examiners are now to: (a) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings”. The claim elements are not restricted to being analyzed individually under Step 2A Prong 1, and 
Applicant further argues that the claims are integrated into a practical application because they do not utilize a generic processor or a generic computer, and instead “use a special computer programmed to perform algorithms, such as those disclosed in the specification.” Examiner respectfully disagrees. As explained under Step 2A Prong 2 and Step 2B below, the specification discloses the processor of the central monitoring system only as a generic processor, such as “the central monitoring system 34 can include a processor 50 that is associated with a patient profile database 52.” Paragraph 38 states that devices in communication with the central monitoring system “can include a processor (not shown) that can be any suitable type of processing unit”. The language of the claims supports interpretation of the processor as a generic computer merely applied to implement the abstract idea. For example, claim 1 recites “assigning, by a processor, a hygiene compliance protocol for the patient based upon the health condition of the patient”. 
The rejection of claims 1-14 under 35 USC 101 is maintained.

B.	Applicant's arguments with respect to the rejection of claims 1-5, 10, 12, 14, 18, and 20 under 35 USC 102 and claims 6-9, 11, 13, and 19 under 35 USC 103 have been fully considered but are not persuasive. 
Applicant argues starting on page 9 that Knighton does not disclose “assigning, by a processor, a hygiene compliance protocol for the patient based upon the health condition of the if their condition indicates that they can adhere to it does not teach this limitation, and rather teaches not assigning a hygiene compliance protocol to individuals that cannot be expected to adhere to a hygiene protocol.
However, the broadest reasonable interpretation of “assigning…based upon the health condition of the patient” only requires that a health condition of the patient be used in some manner as part of the assignment. In Knighton, the decision of whether to assign a hygiene compliance protocol to a patient is based in part on whether the patient is capable of complying with the protocol, i.e. based in part on the health condition of that patient (see e.g. [45]). Examiner therefore maintains that Knighton discloses “assigning, by a processor, a hygiene compliance protocol for the patient based upon the health condition of the patient”.
The above argument applies equally to Applicant’s argument that Knighton does not teach the limitations of claims 3, 14, and 20 on the basis that it does not teach providing a health condition that may be used to assign a hand-hygiene compliance protocol. 
The rejection of claims 1-5, 10, 12, 14, 18, and 20 under 35 USC 102 and claims 6-9, 11, 13, and 19 under 35 USC 103 is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-14 are drawn to a method, each of which is within the four statutory categories. Claims 1-5 and 10-14 are further directed to an abstract idea on the grounds set out in detail below. 

Step 2A(1)
Claim 1 recites, in part, performing the steps of receiving a health condition of a patient; assigning a hygiene compliance protocol for the patient based upon the health condition of the patient, the hygiene compliance protocol defining suggested hygiene-related activities for the patient; monitoring the hygiene-related activities performed by the patient; comparing the hygiene-related activities performed by the patient to the suggested hygiene-related activities of the hygiene compliance protocol; and logging, to a profile, the suggested hygiene-related activities of the hygiene compliance protocol that were not performed by the patient.

These steps amount to managing personal behavior, and are therefore directed to an abstract idea in the form of a method of organizing human activity. Specifically, the behavior of the patient is managed by assigning, monitoring, and logging hygiene activities of the patient based on a compliance protocol.

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 

A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 
Claim 1 additionally recites a processor as performing the function of assigning the hygiene compliance protocol for the patient, as well as the profile being an electronic profile.
Paragraphs 25, 28, 38, and 41 of the specification as originally filed describe a processor associated with a profile database containing hand-hygiene compliance protocols and state that a processor can be any suitable processing device. Paragraphs 25, 27, and 29 describe the profiles as being stored in a database, i.e. an electronic profile. 
The use of a generic processor to perform data processing functions such as assigning a hygiene compliance protocol to a patient and the use of an electronic profile to store data about a patient only amounts to instructions to implement the abstract idea using generic computer elements as tools, and are not sufficient to integrate the abstract idea into a practical application.

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claim 1 only recites the processor and electronic profile as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Depending Claims
Claim 2 recites notifying the patient of the suggested hygiene-related activities of the hygiene compliance protocol that were not performed by the patient. These limitations fall within the scope of the abstract idea as set out above. 

Claim 3 recites wherein receiving the health condition of a patient comprises receiving health condition information from a physician. These limitations fall within the scope of the abstract as set out above.
Claim 3 additionally recites receiving the health condition information electronically. Examiner notes that the disclosure does not expressly describe how the health condition information is received electronically from a physician. However, paragraph 39 of the specification describes communication devices within the system as using various networks such as WiFi for electronic communication. The electronic receipt of the health condition information is accordingly given its broadest reasonable interpretation as received via generic computer components. The use of generic computer components to receive information only amounts to mere instructions to implement the abstract idea using computer components as tools, and 

Claim 4 additionally recites wherein assigning a hygiene compliance protocol comprises retrieving a hygiene compliance protocol from an electronic database.
Paragraph 25 of the specification describes a database storing patient profiles which include hygiene compliance protocols for various patients. Examiner notes that the disclosure does not expressly describe retrieving a hygiene compliance protocol from an electronic database. The electronic database is therefore given its broadest reasonable interpretation as a generic computer element. The use of an electronic database as a source of data such as hygiene compliance protocols only amounts to mere instructions to implement the abstract idea using computer elements as tools, and the retrieval only amounts to insignificant extra-solution activity in the form of mere data gathering for use in conjunction with the abstract idea. MPEP 2106.05(g)-(f). The retrieval of a hygiene compliance protocol from an electronic database further amounts to well-understood, routine and conventional activity in the form of receiving or transmitting data over a network as well as electronic recordkeeping. MPEP 2106.05(d)
These elements are therefore not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 5 recites wherein assigning a hygiene compliance protocol comprises providing a schedule of hygiene-related activities for the patient. These limitations fall within the scope of the abstract as set out above.

Claim 10 recites wherein notifying the patient of the suggested hygiene-related activities comprises activating an indicator during a predetermined time period. These limitations fall within the scope of the abstract as set out above. 
Claim 10 additionally recites a sanitizing device as “having” the indicator, where the indicator is activated “at” the sanitizing device. 
Paragraphs 15 and 16 of the specification as originally filed provide a description of a sanitizing device capable of dispensing liquids. However, the only disclosure provided of an indicator or activating an indicator is in paragraph 34, which states that “the fluid dispenser(s) 10 closest to the patient can alert the patient that he/she is in violation of the HHC protocol such as, for example, with a visible and/or audible alert at the fluid dispenser(s)…”. No description is provided of the structure of the indicator beyond the fluid dispenser alerting the patient, and no description is provided of the structural features of the fluid dispenser that would actually provide the alert. The indicator is therefore given its broadest reasonable interpretation as any component capable of producing sound or light.
The use of a generic element to output an indication to a user only amounts to mere instructions to implement the abstract idea using generic computer elements or machines as tools, and is not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 11 additionally recites wherein activating an indicator comprises illuminating a light.
Examiner notes that the disclosure as originally filed does not provide any description of the light itself or of illuminating the light. The light is therefore given its broadest reasonable 

Claim 12 additionally recites wherein the electronic profile comprises an electronic medical record. Paragraph 33 of the specification states that violations can be recorded to a patient’s EMR, but does not provide further description of the electronic medical record, which is given its broadest reasonable interpretation as a database storing medical data. 
The use of an electronic medical record (i.e. a database) to store data such as violation records only amount to instructions to implement the abstract idea using generic computer elements as tools, and is not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 13 recite creating a work order for a third party health care provider, the work order including the suggested hygiene-related activities of the hygiene compliance protocol that were not performed by the patient. These limitations fall within the scope of the abstract as set out above.

Claim 14 recite wherein the health condition of the patient is one or more of age, capability, condition and demographic. These limitations fall within the scope of the abstract as set out above.

Claims 1-5 and 10-14 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
	
	Claim Rejections - 35 USC § 112
The previous rejection of claims 18-20 under 35 USC 112(b) is withdrawn based on the amendments filed 12/2/2020

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10, 12, 14, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knighton et al (US Patent Application Publication 2015/0221208).

With respect to claim 1, Knighton discloses the claimed method for tracking hygiene compliance, the method comprising:
receiving a health condition of a patient ([21] and [45] describe receiving data on the patient’s medical condition, such as mobility and orientation);

assigning, by a processor, a hygiene compliance protocol for the patient based upon the health condition of the patient, the hygiene compliance protocol defining suggested hygiene-(Figure 4 element 440, [6], [42], [43], [53], and [56] describe a hygiene compliance program for the patient in form of reminders linked with events, and [45] describes assigning the program to the patient if their condition indicates that they can adhere to it);

monitoring the hygiene-related activities performed by the patient (Figures 3 and 4, [32], [34], [35], [53], [54], and [56] describe tracking a patient’s use of dispensers by correlating an RFID bracelet worn by the patient to activation of a dispenser);

comparing the hygiene-related activities performed by the patient to the suggested hygiene-related activities of the hygiene compliance protocol ([20], [32], [35], [53], and [56] describe tracking the patient’s dispenser usage in response to the reminders and using the data to determine non-adherence); and

logging, to an electronic profile, the suggested hygiene-related activities of the hygiene compliance protocol that were not performed by the patient (Claim 15, [20], and [35] describe recording when a patient fails to use a dispenser in accordance with their adherence reminder program).

With respect to claim 2, Knighton discloses the method of claim 1. Knighton further discloses: 
notifying the patient of the suggested hygiene-related activities of the hygiene compliance protocol that were not performed by the patient ([20] and [35] describe recording failures to use a dispenser and providing the information to the patient).

With respect to claim 3
wherein receiving the health condition of a patient comprises electronically receiving health condition information from a physician ([45] describes receiving the patient’s condition from an attending physician or other medical professional).

With respect to claim 4, Knighton discloses the method of claim 1. Knighton further discloses: 
wherein assigning a hygiene compliance protocol comprises retrieving a hygiene compliance protocol from an electronic database ([53] describes storing the schedule on a remote computer; [43] and [57] describe retrieving scheduled events that require a notification from the patient’s EMR).

With respect to claim 5, Knighton discloses the method of claim 1. Knighton further discloses:
wherein assigning a hygiene compliance protocol comprises providing a schedule of hygiene-related activities for the patient ([6], [43], [52], [53], and [57] describe generating a schedule of reminders for the patient to use a hygiene dispenser).

With respect to claim 10, Knighton discloses the method of claim 2. Knighton further discloses: 
wherein notifying the patient of the suggested hygiene-related activities comprises providing a sanitizing device having an indicator and activating an indicator at a sanitizing device during a predetermined time period ([6], [52], [57], [59], and [60] describe issuing reminders at dispensers at scheduled times via voice reminder, digital display, and audio reminders).

claim 12, Knighton discloses the method of claim 1. Knighton further discloses 1:
wherein the electronic profile comprises an electronic medical record (Figure 3 element 392, [20], [34], and [56] describe storing the compliance data, including failures, in the patient’s EMR).

With respect to claim 14, Knighton discloses the method of claim 1. Knighton further discloses:
wherein the health condition of the patient is one or more of age, capability, condition and demographic ([21] and [45] describe receiving data on the patient’s medical condition and ability to adhere to a hygiene protocol, such as the patient’s mobility and orientation).

With respect to claim 18, Knighton discloses the claimed method for tracking hand-hygiene compliance, the method comprising:
receiving a condition of a patient ([21] and [45] describe receiving data on the patient’s medical condition, such as mobility and orientation);

assigning, by a processor, a hygiene compliance protocol for the patient based upon the condition of the patient, the hygiene compliance protocol defining suggested hand-hygiene related activities for the patient (Figure 4 element 440, [6], [42], [43], [53], and [56] describe a hygiene compliance program for the patient in form of reminders linked with events, and [45] describes assigning the program to the patient if their condition indicates that they can adhere to it);

receiving an RFID signal from the patient at a fluid dispenser (Figure 3, [32], [34], [37], [53], [54], and [56] describe tracking a patient’s use of dispensers by correlating an RFID bracelet worn by the patient to activation of a dispenser);

identifying the patient based upon the RFID signal ([32], [34], [37], [39], [50], and [53] describe identifying the patient based on the RFID signal);

comparing an actuation of the fluid dispenser by the patient to the suggested hand-hygiene related activities of the hygiene compliance protocol ([20], [32], [35], [53], and [56] describe tracking the patient’s dispenser usage in response to the reminders and using the data to determine non-adherence); and

logging, to an electronic profile, the suggested hygiene-related activities of the hygiene compliance protocol that were not performed by the patient (Claim 15, [20], and [35] describe recording when a patient fails to use a dispenser in accordance with their adherence reminder program).

With respect to claim 20, Knighton discloses the method of claim 18. Knighton further discloses:
wherein the health condition of the patient is one or more of age, capability, condition and demographic ([21] and [45] describe receiving data on the patient’s medical condition and ability to adhere to a hygiene protocol, such as the patient’s mobility and orientation).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Knighton et al (US Patent Application Publication 2015/0221208) as applied to claim 1, and further in view of Taneff (US Patent Application Publication 2012/0062382).

With respect to claim 6, Knighton discloses the method of claim 1. Knighton further discloses wherein monitoring the hygiene-related activities performed by the patient comprises:
determining whether a sanitizing device has been operated by the patient (Figure 3, [32], [34], [37], [53], [54], and [56] describe tracking a patient’s use of dispensers by correlating an RFID bracelet worn by the patient to activation of a dispenser); 

but does not expressly disclose:
detecting operation of a non-sanitizing device by the patient;
logging operation of the non-sanitizing device to the electronic profile;
when the sanitizing device has not been actuated by the patient after a predetermined period of time, logging a violation to the electronic profile.

However, Taneff teaches that it was old and well known in the art of hygiene monitoring before the effective filing date of the claimed invention to detect operation of a non-sanitizing device by a user ([185], [250], [252], and [258] describe determining that an individual is operating a device such as a toilet or urinal), log operation of the non-sanitizing device to an electronic profile ([202], [259], [260], [263], and [270] describe logging and uploading each employee’s usage), and log a violation to the electronic profile when a sanitizing device has not been actuated by the user after a predetermined period of time ([187], [191], [200], and [202] describe the system monitoring whether each user complies with hygiene requirements and logging violations for each user, and [250], [260], and [270] specify that the system requires users to wash their hands within a period of seconds after using a contaminated object such as a toilet or urinal).
Therefore it would have been obvious to one of ordinary skill in the art of hygiene monitoring before the effective filing date of the claimed invention to modify the system of Knighton to detect operation of a non-sanitizing device by a user, log operation of the non-sanitizing device to an electronic profile, and log a violation to the electronic profile when a sanitizing device has not been actuated by the user after a predetermined period of time as taught by Taneff since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Knighton already teaches monitoring whether a patient is in a bathroom and reminding the patient to wash their hands before leaving the bathroom (see [59]) as well as logging hygiene violations to a patient’s profile, and performing this function by detecting operation of a non-sanitizing device by a user (i.e. patient), logging operation of the non-sanitizing device to an electronic profile, and logging a violation to the electronic profile when a sanitizing device has not been actuated by the user after a predetermined period of time as taught by Taneff would perform that same function in Knighton, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 7, Knighton/Taneff teach the method of claim 6. Knighton further discloses: 
wherein the sanitizing device is a hand liquid dispenser ([57] and [59] describe reminding the patient if the system identifies that the patient is in a bathroom; [6] and claim 1 describe the dispensers including sanitizer liquid).

but does not expressly disclose:
the non-sanitizing device being one or more of a toilet, a urinal, a drinking fountain, and a sink.

However, Taneff teaches that it was old and well known in the art of hygiene monitoring before the effective filing date of the claimed invention to detect operation of a toilet or urinal by a user ([185], [250], [252], and [258] describe determining that an individual is operating a device such as a toilet or urinal) and log operation of the toilet or urinal to an electronic profile ([202], [259], [260], [263], and [270] describe logging and uploading each employee’s usage).
Therefore it would have been obvious to one of ordinary skill in the art of hygiene monitoring before the effective filing date of the claimed invention to modify the combination of Knighton and Taneff to include a toilet and urinal as a non-sanitizing device as taught by Taneff since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Knighton and Taneff already teaches monitoring whether a patient is in a bathroom and reminding the patient to wash their hands before leaving the bathroom (see Knighton [59]) as well as logging usage of non-sanitizing devices, and including toilets and 

With respect to claim 8, Knighton/Taneff teach the method of claim 6. Knighton does not expressly disclose wherein monitoring the hygiene-related activities performed by the patient further comprises receiving an RFID signal from the patient at the non-sanitizing device; and identifying the patient based upon the RFID signal.
However, Taneff teaches that it was old and well known in the art of hygiene monitoring before the effective filing date of the claimed invention to receive an RFID signal from a user at a non-sanitizing device and identify the user based upon the RFID signal ([185], [250], [252], and [258] describe determining that an individual is operating a device such as a toilet or urinal by communicating with an RFID tag worn by the user).
Therefore it would have been obvious to one of ordinary skill in the art of hygiene monitoring before the effective filing date of the claimed invention to modify the combination of Knighton and Taneff to receive an RFID signal from a user (i.e. a patient) at a non-sanitizing device and identify the user based upon the RFID signal as taught by Taneff since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Knighton and Taneff already teaches identifying patients via RFID and identifying that a patient is in a bathroom (see Knighton [34] and [59]) as well as logging usage of non-sanitizing devices, and identifying the user (i.e. patient) at the non-sanitizing device by receiving an RFID signal from the non-sanitizing device as taught by Taneff would perform that .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Knighton et al (US Patent Application Publication 2015/0221208) and Taneff (US Patent Application Publication 2012/0062382) as applied to claim 6, and further in view of Mann (US Patent Application Publication 2002/0007510).

With respect to claim 9, Knighton/Taneff teach the method of claim 6. Knighton does not expressly disclose wherein monitoring the hygiene-related activities performed by the patient further comprises: receiving biometric information from the patient at the non-sanitizing device; and identifying the patient based upon the biometric information.
However, Mann teaches that it was old and well known in the art of user identification before the effective filing date of the claimed invention to receive biometric information from a patient at a non-sanitizing device and identify the patient based on the biometric information ([146]-[149] describe using facial recognition devices and infrared blood vessel pattern sensors to identify an individual using a toilet and using the identity to send reports to physicians, i.e. the individual is a patient).
Therefore it would have been obvious to one of ordinary skill in the art of user identification before the effective filing date of the claimed invention to modify the combination of Knighton and Taneff to receive biometric information from a patient at a non-sanitizing device and identify the patient based on the biometric information as taught by Mann  since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Knighton et al (US Patent Application Publication 2015/0221208) as applied to claim 10, and further in view of Barbeau et al (US Patent Application Publication 2014/0266732).

With respect to claim 11, Knighton discloses the method of claim 10. Knighton does not expressly disclose wherein activating an indicator comprises illuminating a light.
However, Barbeau teaches that it was old and well known in the art of hand hygiene monitoring before the effective filing date of the claimed invention to notify a user of a suggested hygiene-related activity by illuminating a light at a sanitizing device during a predetermined time period (Figure 8 element 214, [62], and [63] describe determining that a person under a hand hygiene protocol has entered a room and illuminating an LED at a dispenser to alert the person to use the dispenser).
Therefore it would have been obvious to one of ordinary skill in the art of hand hygiene monitoring before the effective filing date of the claimed invention to modify the system of Knighton to include illuminating a light as part of activating an indicator as taught by Barbeau since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Knighton already discloses providing an indicator at a sanitizing device, and providing the .

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Knighton et al (US Patent Application Publication 2015/0221208) as applied to claims 1 and 18, and further in view of Erdmann et al (US Patent Application Publication 2016/0125158).

With respect to claim 13, Knighton discloses the method of claim 1. Knighton does not expressly disclose creating a work order for a third party health care provider, the work order including the suggested hygiene-related activities of the hygiene compliance protocol that were not performed by the patient.
As cited above, Knighton discloses determining suggested hygiene-related activities of the hygiene compliance protocol that were not performed by the patient, and also discloses providing that data to a third-party healthcare provider (see at least [35] and [36] which describe providing the data to a hospital). However, Erdmann teaches that it was old and well known in the art of patient compliance monitoring before the effective filing date of the claimed invention to create a work order for a third party healthcare provider which includes suggested activities of a compliance protocol that were not performed by a patient ([48] describes determining that a patient has not been compliant with suggested activities such as making appointments and performing monitoring tasks, and assigning a care manager to the patient who makes sure that the appointments are attended and the monitoring tasks are performed, i.e. creating a work order for the care manager which includes attending appointments and self-monitoring tasks not performed by the patient).
(Erdmann [48]).
It would have been further obvious to one of ordinary skill in the art of patient compliance monitoring before the effective filing date of the claimed invention to modify the system of Knighton to create a work order for a third party healthcare provider which includes suggested activities of a compliance protocol that were not performed by a patient as taught by Erdmann since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Knighton already discloses determining tasks as part of a hygiene-compliance protocol that were not performed by a patient, and creating a work order for a healthcare provider with the protocol tasks as taught by Erdmann would perform that same function in Knighton, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 19 recites limitations similar to those recited in claim 13, and is rejected on the same grounds set out with respect to claim 13 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Gregory Lultschik/Examiner, Art Unit 3626